Title: To James Madison from William Harris Crawford, 5 February 1817
From: Crawford, William Harris
To: Madison, James


        
          
            5th Feby 1817
          
          The Secy of the Treasury presents his respects to the President & informs that no effort will be made to prevent the injustice to the State of Georgia unless it is brought before Congress by executive message—the inclosed Statement of the case is believed to be Sufficcient to shew the injustice of the act in question.
          It is supposed that a message would not be so full in stating the case.
          Perhaps some modification of the within sketch may meet your views if a message is determined upon.
        
        
          [Enclosure]
          By an attentive comparison of the fourth Section of the act of Congress passed the 31st of March 1814, “providing for the indemnification of Certain Claimants of public lands in the Mississippi Territory[”] with the “Articles of Agreement & cession between the United States and the State of Georgia” bearing date of the 30th of Apl. 1802; it appears that the United States have made engagements with the claimants which are incompatible with the rights and interests of the State of Georgia as secured by that Convention; I therefore recommend to Congress to authorize by law the payment of a Sum of money to that State equal to the amount of Mississippi Stock Which Shall be paid into the treasury until the payment of $1,250000 Shall be Completed.
          
          The Convention of the 30th of April 1802 by which the State of Georgia ceded to the United States the Mississippi Territory secures to that State the payment of $1,2500,000 out of the first nett proceeds of the sale of those lands, & for the better securing as a prompt a payment as practicable, directed that a land office should be opened within twelve months after the assent of the State should be given to the Convention. A Subsequent clause of the Convention authorized the United States to dispose of or appropriate, in such manner as not to interfere with the above payment to the State of Georgia, not exceeding five millions of acres, or the proceeds of that quantity of land for quieting or compensating any claims other than those specially recognized in the convention.
          By the 4th Section of an act passed the 31st of March 1814 for quieting & compensating certain claims to those lands, it is enacted that the certificates directed by that act to be issued to the claimants, shall be receivable in payment of the public lands to be sold after the date of such certificates, in the Mississippi. The certif[i]cates have been issued, and a considerable amount of them have already been received in payment of the public lands, whilst a large part of the sum stipulated to be paid to the State of Georgia remains unsatisfied. From a full view of the Subject it appears that the interference intended to be guarded against by the convention was the appropriation of the 5,000,000 of acres so as to postpone the time of payment to Georgia. Seventy millions of acres are ceded, & pledged for the payment of $1,250,000. No possible disposition of 5,000,000 of acres could interfere with that payment except as to the time of payment. But the act in question does interfere with the payment to Georgia, as to the time when the payment is to be completed, to as great an extent as human ingenuity could devise. The whole of the Yazoo Stock must be absorbed before the State of Georgia can possibly receive the sum stipulated by the convention. The United States has therefore brought itself under Contradictory obligations. The holders of the Stock have a right to discharge their debts for lands solds [sic] in that territory in the Mississippi Stock, & the State of Georgia has a right to demand the amount of the proceeds of the Sales after deducting the expences of surveying and of Sale, not in Stock but in money until the sum of $1.250,000. is discharged.
          These contradictory obligations may be discharged by the appropriation of a sum of mo[ney] for the use of the State of Georgia, equal to the Amount of Mississippi Stock paid into the treasury until, the amount due to that State shall be discharged.
        
      